                Case 2:18-cr-00175-TLN Document 74 Filed 10/14/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 SHEA J. KENNY
   CAMERON DESMOND
 3 Assistant United States Attorneys
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                IN THE UNITED STATES DISTRICT COURT

10                                   EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                            CASE NO. 2:18-CR-00175 TLN
12
                                   Plaintiff,             STIPULATION REGARDING EXCLUDABLE
13                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
                             v.                           FINDINGS AND ORDER
14
     YOVANNY ONTIVEROS,                                   DATE: October 15, 2020
15                                                        TIME: 9:30 a.m.
                                   Defendant.             COURT: Hon. Troy L. Nunley
16

17
            This case is set for status October 18, 2020. On May 13, 2020, this Court issued General Order
18
     618, which suspends all jury trials in the Eastern District of California “until further notice.” Further,
19
     pursuant to General Order 611, this Court’s declaration of judicial emergency under 18 U.S.C. § 3174,
20
     and the Ninth Circuit Judicial Council’s Order of April 16, 2020 continuing this Court’s judicial
21
     emergency, this Court has allowed district judges to continue all criminal matters to a date after May 2,
22
     2021.1 This and previous General Orders, as well as the declarations of judicial emergency, were
23
     entered to address public health concerns related to COVID-19.
24
            Although the General Orders and declarations of emergency address the district-wide health
25
     concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision
26

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
                Case 2:18-cr-00175-TLN Document 74 Filed 10/14/20 Page 2 of 5


 1 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 2 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 3 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 4 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 5 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 6 findings on the record “either orally or in writing”).

 7          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 8 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

 9 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

10 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

11 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

12 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

13 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

14 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

15          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

16 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

17 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

18 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

19 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

20 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

21 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

22 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

23 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

24 by the statutory rules.

25          In light of the societal context created by the foregoing, this Court should consider the following

26 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

27 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

28          2
              The parties note that General Order 612 acknowledges that a district judge may make
     “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
       STIPULATION REGARDING EXCLUDABLE TIME              2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00175-TLN Document 74 Filed 10/14/20 Page 3 of 5


 1 for a status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any pretrial

 2 continuance must be “specifically limited in time”).

 3                                                STIPULATION

 4          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 5 through defendant’s counsel of record, hereby stipulate as follows:

 6          1.      By previous order, this matter was set for status October 15, 2020.

 7          2.      By this stipulation, defendant now moves to continue the status conference until

 8 November 19, 2020, at 9:30 a.m., and to exclude time between October 15, 2020, and November 19,

 9 2020, under 18 U.S.C. § 3161(h)(7)(A), B(iv) [Local Code T4].

10          3.      The parties agree and stipulate, and request that the Court find the following:

11                  a)       The government has represented that the discovery associated with this case

12          includes approximately 207 pages, comprised of material from the defendant’s A-file, including

13          documents regarding his prior immigration proceedings, removal, and contacts with immigration

14          authorities; documents related to his prior criminal convictions and criminal history; as well as

15          documents related to expert opinions on methamphetamine pertinent to the defendant’s

16          previously filed motion to dismiss. All of this discovery has been either produced directly to

17          counsel and/or made available for inspection and copying.

18                  b)       Counsel for defendant desires additional time to consult with his client, to review

19          the current charges, to conduct investigation and research related to the charges, to discuss

20          potential resolutions with his client, and to otherwise prepare for trial.

21                  c)       Counsel for defendant believes that failure to grant the above-requested

22          continuance would deny him the reasonable time necessary for effective preparation, taking into

23          account the exercise of due diligence.

24                  d)       The government does not object to the continuance.

25                  e)       In addition to the public health concerns cited by the General Orders and

26          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

27          ends-of-justice delay is particularly apt in this case because:

28
     Cal. March 18, 2020).
      STIPULATION REGARDING EXCLUDABLE TIME                3
      PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:18-cr-00175-TLN Document 74 Filed 10/14/20 Page 4 of 5


 1                        The parties anticipate that the trial in this matter will involve numerous witnesses

 2                         and several days of testimony. Presenting such witness testimony would require

 3                         multiple days of in-person hearings, and precautions will need to be devised to

 4                         minimize exposing members of the public (including the witnesses, jurors,

 5                         counsel, and the Court’s staff) to increased health risks.

 6                        The government anticipates calling witnesses who will need to travel from outside

 7                         the Eastern District, including potentially from Southern California and Texas.

 8                        The trial in this case cannot be conducted by videoconferencing (or telephone

 9                         conferencing if videoconferencing is not reasonably available) pursuant to

10                         General Order 614 (CARES Act).

11                f)       Based on the above-stated findings, the ends of justice served by continuing the

12         case as requested outweigh the interest of the public and the defendant in a trial within the

13         original date prescribed by the Speedy Trial Act.

14                g)       For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

15         et seq., within which trial must commence, the time period of October 15, 2020 to November 19,

16         2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

17         T4] because it results from a continuance granted by the Court at defendant’s request on the basis

18         of the Court’s finding that the ends of justice served by taking such action outweigh the best

19         interest of the public and the defendant in a speedy trial.

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              4
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:18-cr-00175-TLN Document 74 Filed 10/14/20 Page 5 of 5


 1          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: October 13, 2020                                  MCGREGOR W. SCOTT
 7                                                            United States Attorney
 8
                                                              /s/ SHEA J. KENNY
 9                                                            SHEA J. KENNY
                                                              CAMERON DESMOND
10                                                            Assistant United States Attorneys
11

12
     Dated: October 13, 2020                                  /s/ JEROME PRICE
13                                                            JEROME PRICE
                                                              Counsel for Defendant
14
                                                              YOVANNY ONTIVEROS
15

16                                          FINDINGS AND ORDER
17          IT IS SO FOUND AND ORDERED this 13th day of October, 2020.
18

19

20

21
                                                                Troy L. Nunley
22                                                              United States District Judge

23

24

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               5
      PERIODS UNDER SPEEDY TRIAL ACT
